Exhibit 10(r)


THIRD AMENDMENT TO CREDIT AGREEMENT


THIS THIRD AMENDMENT, dated as of September 21, 2010 (this “Amendment”) to the
Credit Agreement, dated as of June 24, 2009 (as amended, restated, supplemented
or modified, from time to time, the “Credit Agreement”), by and among COMTECH
TELECOMMUNICATIONS CORP., a Delaware corporation (the “Company”), the Lenders
party thereto and CITIBANK, N.A., a national banking association, as
Administrative Agent for the Lenders.


WHEREAS, the Company has requested that the Lenders amend certain provisions of
the Credit Agreement to, among other things, extend the Revolving Credit
Commitment Termination Date, and the Lenders have agreed to amend such
provisions of the Credit Agreement, subject to the terms and conditions set
forth herein;
 
NOW, THEREFORE, in consideration of the premises and of the mutual agreements
herein contained, the parties hereto agree as follows:
 
1.           Amendments.
 
              (a)           The following definitions in Section 1.01 of the
Credit Agreement are hereby amended and restated in their entirety to provide as
follows:
 
“Fixed Charge Coverage Ratio” shall mean the ratio of (A) Consolidated EBITDA
minus Consolidated Unfunded Capital Expenditures to (B)(i) all payments of
principal on Consolidated Funded Debt except for any Indebtedness that is paid
in connection with a Permitted Acquisition provided that such Indebtedness is
paid prior to or simultaneously with such Permitted Acquisition plus (ii) cash
interest paid on a Consolidated basis plus (iii) cash taxes paid on a
Consolidated basis plus (iv) that portion of Excess Dividends paid and cash
consideration paid by the Company to repurchase Equity Securities which portion
is in excess of the Basket Amount during the term of this Agreement.  All of the
foregoing categories shall be calculated (without duplication) over the four
fiscal quarters ended on or most recently ended prior to the date of
determination thereof except as expressly set forth above with respect to the
determination of the amount in clause (iv) above.
 
“Revolving Credit Commitment Termination Date” shall mean January 31, 2014.
 
                         (b)           The following definitions are hereby
added to Section 1.01 of the Credit Agreement in their appropriate alphabetical
order:
 
“Annual Dividend Basket Amount” shall mean $30,000,000 in cash dividends,
annually, as determined on a rolling four (4) quarter basis.
 
“Basket Amount” shall mean $100,000,000 in any combination of repurchase of
Equity Securities and payment of Excess Dividends.
 
“Cash or Cash Equivalents” shall mean: (1) lawful money of the United States of
America; (2) marketable securities issued or fully or unconditionally guaranteed
or insured by the United States or any agency or instrumentality thereof with
maturities of not more than one (1) year from the date of acquisition thereof;
(3) time deposits and certificates of deposit of any commercial bank (including,
 
 
1

--------------------------------------------------------------------------------

 
 
without limitation, any Lender) having, or which is the principal banking
subsidiary of a bank holding company organized under the laws of the United
States, any State thereof, or the District of Columbia having a combined
capital, surplus and undivided profits aggregating in excess of $200,000,000,
with maturities of not more than one (1) year from the date of acquisition
thereof; (4) commercial paper issued by any Person incorporated or formed in the
United States, including a Person with a foreign parent, rated at least A-1 or
the equivalent thereof by Standard & Poor’s Corporation, or at least P-1 or the
equivalent thereof by Moody’s Investors Service, Inc., or at least a rating that
is equivalent to such ratings by Fitch, Inc. or other nationally recognized
rating agency, and in each case maturing not more than one (1) year after the
date of acquisition thereof; and (5) investments in domestic money market or
domestic mutual funds substantially all of whose assets are comprised of
securities of the types described in clauses (1) through (4) above, provided
that, for purposes of determining the acceptability of commercial paper for this
clause (5) only, commercial paper issued by a Person not incorporated or formed
in the United States shall be deemed acceptable so long as such commercial paper
otherwise complies with the other requirements set forth in clause (4).
 
“Effective Date” shall mean September 21, 2010.
 
“Excess Dividends” shall mean cash dividends paid in excess of the Annual
Dividend Basket Amount.
 
(c)           Section 7.12(a) of the Credit Agreement is hereby amended and
restated in its entirety to provide as follows:
 
“Minimum EBITDA.  Permit, as of the last day of any fiscal quarter, Consolidated
EBITDA, determined on a rolling four fiscal quarters basis, to be less than (i)
$40,000,000, for the fiscal quarter ended July 31, 2009 through and including
the fiscal quarter ended July 31, 2010 or (ii) $60,000,000, commencing with the
fiscal quarter ending October 31, 2010 and for each fiscal quarter thereafter.”
 
(d)           Section 7.12 of the Credit Agreement is further amended to add a
new subsection “(d)” immediately following subsection (c) thereof:
 
“(d)  Unrestricted Cash.  On the Effective Date and at all times thereafter, the
Company shall maintain: (i) unrestricted domestic Cash or Cash Equivalents
and/or Cash Collateral minus (ii) the aggregate outstanding principal amount of
all Revolving Credit Loans minus (iii) the aggregate amount of all drawn Letters
of Credit until such date that the Company or the applicable Letter of Credit
Party shall have paid to the Issuing Lender the amount of such drawing or the
Company shall have financed and replaced the amount of such drawn Letter of
Credit with a Revolving Credit Loan in accordance with Section 2.03(b) of the
Credit Agreement, of not less than $100,000,000.”
 
(e)           The second, third and fourth sentences of Section 7.13 of the
Credit Agreement are hereby amended and restated in their entirety to provide as
follows:
 
“Notwithstanding the foregoing and subject to the next sentence, and so long as
no Default or Event of Default has occurred and is then continuing or would
occur as a result
 
 
2

--------------------------------------------------------------------------------

 
 
thereof, the Company shall be permitted to (i) pay cash dividends in the
aggregate amount not to exceed the Annual Dividend Basket Amount and (ii) pay
Excess Dividends and repurchase Equity Securities issued by the Company for cash
provided that, in the case of payments described in clause (ii), the aggregate
amount of Excess Dividends plus cash amounts expended to repurchase Equity
Securities shall not exceed (a) in any fiscal year, fifty percent (50%) of the
prior fiscal year's Consolidated Net Income commencing with the fiscal year
ending July 31, 2009, plus (b) an aggregate amount equal to $100,000,000 (the
“Applicable Amount”) during the term of this Agreement.  For purposes of
calculating compliance with the previous sentence, all Excess Dividends paid
shall be applied first against the Applicable Amount referred to in clause (b)
of such sentence, and amounts which the Company could distribute in any fiscal
year pursuant to clause (a) of such sentence, but does not distribute may not be
carried forward into subsequent fiscal years. Prior to declaring any such
dividend or making any repurchase of Equity Securities, the Company shall
deliver to the Administrative Agent a Certificate of the Chief Financial Officer
of the Company demonstrating that, on a pro forma basis, the Company will be in
compliance with the financial condition covenants of Section 7.12 hereof after
giving effect to such dividend or repurchase and showing the calculation and
categorization of such dividends and repurchases to the applicable basket
amounts indicated above.” 
 
2.  
Conditions to Effectiveness.

 
           This Amendment shall become effective upon receipt by the
Administrative Agent of (a) this Amendment duly executed by the Company and the
Guarantors and (b) such other documents, instruments or agreements that the
Administrative Agent shall reasonably require with respect thereto.
 
3.  
Miscellaneous.

 
           Capitalized terms used herein and not otherwise defined herein shall
have the same meanings as defined in the Credit Agreement.


           Except as expressly amended and waived hereby, the Credit Agreement
shall remain in full force and effect in accordance with the original terms
thereof.


           The amendments set forth above are limited specifically to the
matters set forth above and for the specific instances and purposes given and do
not constitute directly or by implication a waiver or amendment of any other
provision of the Credit Agreement or a waiver of any Default or Event of
Default, whether now existing or hereafter arising, which may occur or may have
occurred.


           The Company hereby (i) represents and warrants that (a) after giving
effect to this Amendment, the representations and warranties made by the Company
and each of its Subsidiaries pursuant to the Credit Agreement and the other Loan
Documents to which each is a party are true and correct in all material respects
as of the date hereof with the same effect as though such representations and
warranties had been made on and as of such date, unless any such representation
or warranty is as of a specific date, in which case, as of such date and (b)
after giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing and (ii) confirms that the liens, heretofore granted,
pledged and/or assigned to the Administrative Agent for the Lenders shall not be
impaired, limited or affected in any manner whatsoever by reason of this
Amendment.


           The Company hereby further represents and warrants that the
execution, delivery and performance by the Company of this Amendment and the
Credit Agreement (as amended by this Amendment), (a) have been duly authorized
by all requisite corporate action, (b) will not violate or
 
 
 
3

--------------------------------------------------------------------------------

 
 
require any consent (other than consents as have been made or obtained and which
are in full force and effect) under (i) any provision of law applicable to the
Company, any applicable rule or regulation of any Governmental Authority, or the
Certificate of Incorporation or By-laws of the Company, (ii) any order of any
court or other Governmental Authority binding on the Company or (iii) any
agreement or instrument binding on the Company.  Each of this Amendment and the
Credit Agreement (as amended hereby), constitutes a legal, valid and binding
obligation of the Company.


           This Amendment may be executed in one or more counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute but one Amendment. This Amendment shall become effective when duly
executed counterparts hereof which, when taken together, bear the signatures of
each of the parties hereto shall have been delivered to the Administrative
Agent.


           This Amendment shall constitute a Loan Document.


           This Amendment shall be governed by, and construed in accordance
with, the laws of the State of New York.


[next page is signature page]

 
4

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Company, the Administrative Agent and the Lenders have
caused this Amendment to be duly executed by their duly authorized officers, all
as of the day and year first above written.


CITIBANK, N.A., as Administrative Agent and as a Lender




By:________________________
Name:
Title:     Vice President


JPMORGAN CHASE BANK, N.A., as a Lender




By:________________________
Name:
Title:


BANK OF AMERICA, N.A., as a Lender




By:________________________
Name:
Title:


MANUFACTURERS AND TRADERS TRUST 
COMPANY, as a Lender




By:________________________
Name:
Title:


NEW YORK COMMERCIAL BANK, as a Lender




By:________________________
Name:
Title:


COMTECH TELECOMMUNICATIONS
CORP.


By:_____________________________
Name:
Title:
 
 
5

--------------------------------------------------------------------------------

 


Each of the undersigned, not as a party to the Credit Agreement but as a
Guarantor under the Guaranty, dated June 24, 2009, hereby (a) accepts and agrees
to the terms of the foregoing, (b) acknowledges and confirms that all terms and
provisions contained in the Loan Documents to which it is a party are, and shall
remain, in full force and effect in accordance with their respective terms, (c)
reaffirms and ratifies all the representations and covenants contained in each
Loan Document in all material respects to which it is a party; and (d)
represents, warrants and confirms the non-existence of any offsets, defenses, or
counterclaims to its obligations under any of the Loan Documents to which it is
a party.


COMTECH ANTENNA SYSTEMS, INC.
COMTECH SYSTEMS, INC.
COMTECH EFDATA CORP.
COMTECH PST CORP.
COMTECH MOBILE DATACOM CORPORATION
COMTECH XICOM TECHNOLOGY, INC.
COMTECH TIERNAN VIDEO, INC.
COMTECH TOLT TECHNOLOGIES, INC.
COMTECH SYSTEMS INTERNATIONAL, INC.
COMTECH COMMUNICATIONS CORP.
ARMER COMMUNICATIONS ENGINEERING SERVICES, INC.
TIERNAN RADYNE COMSTREAM, INC.
COMTECH AEROASTRO, INC.




By:___________________________
Name:  Michael Porcelain
Title:    Authorized Signatory of each corporation
 

 
6

--------------------------------------------------------------------------------

 
